Vanderburgh, J.
It is conceded that upon the merits, and as respects the principal question involved, this case is ruled by Webster v. Luther, 50 Minn. 77, (52 N. W. Rep. 271.) A single other question is raised upon an exception to the reception in' evidence of a power of attorney purporting to have been acknowledged before the clerk of the circuit court of Volusia county, Fla., acting through his deputy.
The certificate of acknowledgment is under seal, and is attested as follows:
“In witness whereof I have hereunto set my hand and affixed my official seal in said county, the day and year in this certificate first .above written.
( Seal of ) I Court. )
“John M. Durkins,
“Clerk Circuit Court, Volusia Co., Fla.
“By L. Thompson, Dep’y.”
The statute (1878 G. S. ch. 40, § 7, subd. 2) provides for the acknowledgment of deeds before clerks of courts of record of sister ¡states, and section 9 dispenses with the necessity of further proof or certificate in such case. The seal is presumptive evidence of the genuineness of the signature of the clerk by his deputy, and we are agreed that since, in general, a deputy may perform any ministerial act which his principal is authorized to do, the acts of the deputy in the name of his principal are to be treated as the acts of the principal officer in this case.
The presumption is that the acknowledgment was regular, and properly authorized.
The legal questions in this action, except the form of the acknowledgment •of the execution of the power of attorney, were the same as in the foregoing action, and were disposed of by Vanderburgh, J., by reference to the foregoing opinion. — [Reporter.
We do not think any significance is to be attached to the fact that deputy clerks are not specially named in the statute as authorized to take acknowledgments of deeds outside of the state, because the rule is, as before stated, that the acts of the deputy have the same force as though performed by his principal in person. The authority is given to the principal, and is exercised by himself or his deputy, (5 Amer. & Eng. Ene. Law, 624, and cases;) and the certificate in this form, under seal, is presumptive evidence of the authority of the deputy, and the validity of his acts, (Hope v. Sawyer, 14 Ill. 254; Webb, Record Titles, § 62.)
Order affirmed.
(Opinion published 53 V. W. Rep. 870.)
Vote. At the same time the case of George F. Piper vs. Chippewa Iron Co. was submitted on briefs by the same counsel. It involved the.title to the east half of the northeast quarter of section twenty (20) in the same township and range.
(Opinion published 54 V. W. Rep. 486.)